Citation Nr: 0428153	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-01 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected defective hearing in the left ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

Service connection was initially denied for defective hearing 
in the right ear in a rating action in March 1986; a timely 
appeal was not taken therefrom.  At that time, evidence 
included a service separation examination which included an 
audiometric report, and on which it was opined that the 
veteran had a conductive type hearing loss; and an audiogram 
report from VA examination in 1986 showing bilateral hearing 
loss was of record.  In that same rating action, the RO 
granted service connection for hearing loss in the left ear 
and assigned a noncompensable evaluation.

A VA examination was undertaken in August 2001

In a VA Form 21-4138, received in February 2002, the veteran 
disagreed with the continued assignment of a noncompensable 
rating for his hearing loss in the left ear; he also filed a 
claim for service connection for hearing loss in the right 
ear and tinnitus.

A rating action by the RO in February 2002 continued the 
noncompensable rating for defective hearing in the left ear.  
The SOC issued by the RO in December 2002 was limited to the 
evaluation of defective hearing in the left ear.

Rating action [and concurrent SSOC] issued by the RO in 
January 2003 held that new and material evidence had not been 
submitted to reopen his previously denied claim for 
entitlement to service connection for hearing loss in the 
right ear; and denied entitlement to service connection for 
tinnitus.  Another SSOC issued by the RO in April 2003 
related only to the evaluation for hearing loss in the left 
ear, as did the informal presentation by the veteran's 
representative dated in March 2004.  An NOD was apparently 
not filed on the service connection issues.

The veteran and his spouse appeared at a hearing before a 
Veterans Law Judge in July 2004; a transcript is of record.  
The pertinent portions of that testimony will be identified 
below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

At the personal hearing, the veteran described wearing 
hearing aids in both ears, and stated that he had worse 
hearing loss in the left than the right but had always had 
loss in both ears.  Tr. at 5.  The veteran and his wife 
stated that he had been deaf in both ears for three days in 
service as a result of exposure to intense noise, that he had 
had hearing problems ever since, and that he now has hearing 
loss in both ears.  Tr. at 8.  

At the hearing, it was specifically concluded that there was 
a raised issue of service connection for hearing loss in the 
right ear as well as tinnitus, and that these issues were 
inextricably intertwined with the issue of an increased 
rating for his defective hearing in the left ear.  Tr. at 9.  

The Chair noted, that accordingly, a decision could not be 
made in rating the left ear hearing loss until a decision was 
rendered on the other issues as well.  Tr. at 10.  He 
specifically noted that the case was to be remanded to 
develop these issues, to include the basic question of 
whether the veteran should be evaluated on the basis of one 
or both ears.  Tr. at 10.  It was also specifically noted 
that a new examination would be required for both ears.  Tr. 
at 17.  

Based on the circumstances cited above, the Board is 
remanding the case for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to provide 
copies of hearing tests or care for 
tinnitus between the time of separation 
from service in 1968 and the first post-
service VA audiometric examination of 
record, dated in 1986; and any hearing or 
tinnitus evaluations from the period from 
1986 until the recent 2001 VA 
examination.  He should also provide 
clinical data with regard to ongoing 
complaints for tinnitus.  The RO should 
assist him in obtaining such records.

2.  The veteran should then be reexamined 
by VA to determine the exact nature of 
all current hearing loss, and definitive 
opinions should be provided with regard 
to the probable etiology of hearing loss 
in the right ear, i.e., service or 
whether it is in any away connected to 
the hearing problems in the left ear; and 
a specific opinion as to any relationship 
between tinnitus and service and/or 
secondary to hearing loss in one or both 
ears.  The entire evidence of record must 
be made available to the examiners.

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2003) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  Included 
therein should be a thorough 
consideration of the applicability of 
regulations relating to primary and 
secondary service connection under 38 
C.F.R. § 3.310 and Allen v. Brown, 7 Vet. 
App. 439 (1995); as well as all pertinent 
criteria for rating hearing loss.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A suitable 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


